Citation Nr: 0202597	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  99-11 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for chronic bronchitis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran had more than twenty years of active duty, 
terminating with his retirement in May 1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted an increase in the 
disability evaluation for chronic bronchitis to 30 percent 
and denied service connection for testicular seminoma.  The 
veteran appealed both issues and this case was presented to 
the Board for review in September 2000.  The Board determined 
that additional development was required regarding both 
issues on appeal and remanded the case to the RO.  In 
performing the requested development, the RO granted service 
connection for testicular seminoma.  As such, that issue is 
no longer before the Board for adjudication.  The assignment 
of a 30 percent disability evaluation for chronic bronchitis, 
however, has been continued.  Accordingly, this matter has 
been returned to the Board for further consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has moderately severe mixed chronic 
obstructive pulmonary disease with pulmonary function study 
results as follows:  (1) ratio of Forced Expiratory Volume in 
one second to Forced Vital Capacity (FEV-1/FVC) of 61 
percent; (2) FEV-1 59.6 percent predicted; and, (3) Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO(SB)) 79.2 percent predicted.


CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 30 percent for chronic bronchitis have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.16, 4.96, 
4.97, Diagnostic Code 6600 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim for an increased evaluation for chronic bronchitis as 
well as its duty to notify the veteran of any information 
and evidence needed to substantiate and complete this claim 
under the Veterans Claims Assistance Act of 2000 (VCAA) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2001)].  Regulations implementing the VCAA have been 
enacted.  66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  By virtue of the Statement of the Case and 
Supplemental Statement of the Case issued during the 
pendency of the appeal, the veteran and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the veteran's claim 
currently on appeal.  The veteran was afforded a VA 
examination and all relevant records adequately identified 
by the veteran have been obtained and associated with the 
claims folder.  The veteran was also given the opportunity 
to appear and testify before an RO Hearing Officer and/or a 
member of the Board to advance any and all arguments in 
favor of his claim, but declined to do so.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be 
given to a longitudinal picture of the veteran's disability 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran's chronic bronchitis has been evaluated using 
38 C.F.R. § 4.97, Diagnostic Code 6600, which sets out the 
rating criteria as follows:

FEV-1 less than 40 percent of predicted value; or, 
the ratio of Forced Expiratory Volume in one second 
to Forced Vital Capacity (FEV-1/FVC) less than 40 
percent; or, Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method 
(MLCO(SB)) less than 40 percent predicted; or, 
maximum exercise capacity less than 15 ml/kg/min 
oxygen consumption (with cardiac or respiratory 
limitation); or, cor pulmonale (right heart 
failure); or, right ventricular hypertrophy; or, 
pulmonary hypertension (shown by Echo or cardiac 
catheterization); or, episode(s) of acute 
respiratory failure; or, requires outpatient oxygen 
therapy........................................100 percent

FEV-1 of 40 to 50 percent predicted; or, FEV-1/FVC 
of 40 to 55 percent; or, DLCO(SB) of 40 to 55 
percent predicted; or, maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory 
limit)..................................................................60 percent

FEV-1 of 56 to 70 percent predicted; or, FEV1/FVC 
of 56 to 70 percent; or, DLCO(SB) 56 to 65 percent 
predicted.........30 percent

FEV-1 of 71 to 80 percent predicted; or, FEV-1/FVC 
of 71 to 80 percent; or, DLCO(SB) 66 to 80 percent 
predicted.........10 percent

38 C.F.R. § 4.96 states that ratings under diagnostic codes 
6600 through 6817 and 6822 through 6847 will not be combined 
with each other.  Where there is lung or pleural involvement, 
ratings under diagnostic codes 6819 and 6820 will not be 
combined with each other nor with diagnostic codes 6600 
through 6817 or 6822 through 6847.  A single rating will be 
assigned under the diagnostic code which reflects the 
predominant disability with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The evidence of record shows that the veteran has had 
complaints of increasing shortness of breath, especially with 
exertion, over the past twenty-five to thirty years.  He 
reports being unable to walk more than one-fourth of a block 
without having to rest.  The veteran also relates having an 
intermittent cough that is sometimes productive of clear to 
gray sputum.

Treatment records reveal that the veteran was hospitalized in 
February 1997, during which time he developed the early signs 
of pneumonia while being treated for a retroperitoneal tumor.  
Chest x-rays performed shortly after that hospitalization in 
April 1997 showed bilateral pulmonary emphysema and fibrosis.  
Pulmonary function studies performed in August 1997 resulted 
in findings of FVC at 82 percent predicted values and FEV-1 
at 61 percent predicted values.  Pulmonary function studies 
were repeated in September 1998 and showed decreased values 
of both scores.  Specifically, FVC was at 69.9 percent 
predicted values and FEV-1 was at 58.3 percent predicted 
values.

In September 1998, the veteran submitted a Notice of 
Disagreement appealing the assignment of a 30 percent 
disability evaluation for chronic bronchitis using Diagnostic 
Code 6600.  He specifically stated that while his respiratory 
disorder might not meet the criteria for a 60 percent 
evaluation, he felt sure that it warranted a 40 to 50 percent 
rating.  The veteran did not, however, suggest under what 
diagnostic code such a rating might be assigned.

Following a September 2000 remand by the Board, additional 
treatment records were obtained by the RO.  These records 
reflect complaints of increased shortness of breath and the 
veteran's enrollment in a smoking cessation group.  In March 
2001, the veteran underwent VA examination and was determined 
to have moderately severe mixed chronic obstructive pulmonary 
disease.  Pulmonary function studies performed at that time 
resulted in the following findings:  (1) FEV-1/FVC of 61 
percent; (2) FEV-1 59.6 percent predicted values; and, (3) 
DLCO(SB) 79.2 percent predicted values.

Based on the evidence as outlined above, the Board finds that 
the assignment of a 30 percent disability evaluation under 
Diagnostic Code 6600 is appropriate as the pulmonary function 
study results fall within the criteria for either a 30 
percent evaluation or a 10 percent evaluation.  Applying the 
principles of 38 C.F.R. § 4.7, the Board finds that the 
higher of the two evaluations is appropriate for assignment 
in this case.  In reviewing all other diagnostic codes for 
symptoms related to respiratory disorders, the Board did not 
find any criteria under which a 40 or 50 percent disability 
evaluation could be assigned as suggested by the veteran.  
Therefore, the Board finds that the 30 percent disability 
evaluation is appropriate and the veteran's request for a 
higher rating is hereby denied.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  The veteran has submitted no 
evidence showing that his service-connected respiratory 
disorder has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2001).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.



ORDER

A disability evaluation higher than 30 percent for chronic 
bronchitis is denied.


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

